                  Case 19-11739-LSS              Doc 73       Filed 08/08/19        Page 1 of 7



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

iPic-Gold Class Entertainment, LLC,et al.,l                    Case No. 19-11739(LSS)

                                     Debtors.                  (Jointly Administered)

                                                               Re: Docl~et No. 7

                       11~T1Li~i1V1 V1~~L`~ ~~)~ti
                                                 D~~v~i1,
                                                        TlJ Tl~L' LL~JiV~~c
                                                                          7~

           PI20POSED ADEQUATE ASSURANCE OF PAYMENT FOR
      FUTURE UTILITY SERVICES,(B)PROHIBITING UTILITY COMPANIES
        FROM ALTERING,REFUSING,OR DISCONTINUING SERVICES,
   (C)APPROVING THE DEBTORS'PROPOSED PROCEDURES FOR RESOLVING
    ADEQUATE ASSURANCE REQUESTS,AND(D)GRANTING RELATED RELIEF

                  Upon the motion (the "Motion")2 of the above-captioned debtors and debtors in

possession (collectively, the "Debtors")for entry of an interim order (this "Interim Order"),

(a) approving the Debtors' Proposed Adequate Assurance of payment for future utility services,

(b) prohibiting Utility Companies from altering, refusing, or discontinuing services,

(c) approving the Debtors' proposed procedures for resolving Adequate Assurance Requests,

(d) granting related relief, and (e) scheduling a final hearing to consider approval of the Motion

on a final basis; all as more fully set forth in the Motion; and upon the First Day Declaration; and

this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order ofRefe~•ence from the United States District Court for the District of

Delaware, dated February 29, 2012; and this Court having found that this is a core proceeding



' The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
number, as applicable, are: iPic Entertainment Inc.(9582); iPic-Gold Class Entertainment, LLC(4684); iPic Gold
Class Holdings LLC(6315); iPic Media LLC (0150); iPic Texas, LLC(N/A); and Delray Beach Holdings, LLC
(1035). The Debtors' principal place of business is 433 Plaza Real, Suite 335, Boca Raton, FL 33432.
2 Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.


DOCS SF:]01.462.6 39566/001
                 Case 19-11739-LSS            Doc 73       Filed 08/08/19   Page 2 of 7




pursuant to 28 U.S.C. § 157(b)(2); and this Court having found that venue of this proceeding and

the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court

having found that the relief requested in the Motion is in the best interests of the Debtors' estates,

their creditors, and other parties in interest; and this Court having found that the Debtors' notice

of the Motion and opportunity for a hearing on the Motion were appropriate under the

circumstances and no other notice need be provided; and this Court having reviewed the Motion

and having heard the statements in support of the relief requested therein at a hearing before this

Court(the "Hearing"); and this Court having determined that the legal and factual bases set forth

in the Motion and at the Hearing establish just cause for the relief granted herein; and upon all of

the proceedings had before this Court; and after due deliberation and sufficient cause appearing

therefor, it is HEREBY ORDERED THAT:

                  1.         Subject to the Adequate Assurance Procedures, the Motion is granted on

an interim basis as set forth herein.

                  2.         The final hearing (the "Final Hearing") on the Motion shall be held on

September 11, 2019, at 11:00 a.m., prevailing Eastern Time. Any objections or responses to

entry of a final order on the Motion shall be filed on or before 4:00 p.m., prevailing Eastern

Time, on September 4, 2019, and shall be served on (i) the Debtors, iPic-Gold Class

Entertainment, LLC,433 Plaza Real, Suite 335, Boca Raton, FL 33432-3945, Attn: Hamid

Hashemi and Paul Safran, Esq.;(ii) proposed counsel for the Debtors, Pachulski Stang Ziehl &

Jones LLP,919 N. Market Street, 17th Floor, Wilmington, DE 19899, Attn: Peter J. Keane, Esq.

(pkeane@pszjlaw.com) and Pachulski Stang Ziehl &Jones LLP, 10100 Santa Monica Blvd.,



                                                       2
DOGS SF:101462.6 39566/001
                  Case 19-11739-LSS            Doc 73     Filed 08/08/19     Page 3 of 7




13th Floor, Los Angeles, CA 90067, Attn: Jeffrey N. Pomerantz, Esq.

(jpomerantz@pszjlaw.com);(iii) counsel to the committee of unsecured creditors (if any);(iv)

counsel for the Debtors' prepetition and postpetition secured lenders, Burr &Forman LLP,420

North 20th Street, Suite 3400, Birmingham, Alabama 35203, Attn: Derek F. Meek, Esq.; and (v)

the Office of The United States Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington,

Delaware 19801 (Attn: Benjamin A. Hackman, Esq.(benjamin.a.hackman@usdoj.gov).

                  3.         In the event no objections to entry of a final order on the Motion are

timely received, this Court may enter such final order without need for the Final Hearing.

                  4.         The Debtors shall serve a copy of the Motion and this Interim Order on

each Utility Company listed on the Utility Services List no later than two business days after the

date this Interim Order is entered.

                  5.         No later than fourteen days after the date this Interim Order is entered, the

Debtors shall cause the Adequate Assurance Deposit to be deposited into a segregated account

and held during the pendency ofthese chapter 11 cases.

                  6.         The Adequate Assurance Deposit, together with the Debtors' ability to pay

for future utility services in the ordinary course of business subject to the Adequate Assurance

Procedures, shall constitute adequate assurance of future payment as required by section 366 of

the Bankruptcy Code.

                  7.         Until such time as the Court enters a final order on the Motion, all Utility

Companies are prohibited from altering, refusing, or discontinuing services on account of any




DOCS SF:101462.6 39566/001
                  Case 19-11739-LSS            Doc 73     Filed 08/08/19    Page 4 of 7




unpaid prepetition charges, the commencement of these chapter 11 cases, or any perceived

inadequacy of the Proposed Adequate Assurance.

                             The following Adequate Assurance Procedures are hereby approved on an

interim basis:

                  a.         Any Utility Company that objects to the Debtors' Proposed Adequate
                             Assurance must serve an Adequate Assurance Request on: (i) the Debtors,
                             iPic-Gold Class Entertainment, LLC,433 Plaza Real, Suite 335, Boca
                             Katon, r~L 33432-3y45, Attn: 1-iamid tlashemi and Paul Satran, ~sq.;(ii)
                             proposed counsel for the Debtors, Pachulski Stang Ziehl &Jones LLP,
                             919 N. Market Street, 17th Floor, Wilmington, DE 19899, Attn: Peter J.
                             Keane, Esq.(pkeane@pszjlaw.com) and Pachulski Stang Ziehl &Jones
                             LLP, 10100 Santa Monica Blvd., 13t"Floor, Los Angeles, CA 90067,
                             Attn: Jeffrey N. Pomerantz, Esq.(jpomerantz@pszjlaw.com);(iii) counsel
                             to committee of unsecured creditors (if any); and (iv) counsel for the
                             Debtors' prepetition and postpetition secured lenders, Burr &Forman
                             LLP,420 North 20th Street, Suite 3400, Birmingham, Alabama 35203,
                             Attn: Derek F. Meek,Esq.(collectively, the "Notice Parties").

                  b.         Any Adequate Assurance Request must: (i) be made in writing;
                             (ii) identify the location for which Utility Services are provided;
                             (iii) include a summary of the Debtors' payment history relevant to the
                             affected account(s), including any security deposits; and (iv) explain why
                             the Utility Company believes the Proposed Adequate Assurance is not
                             sufficient adequate assurance of future payment.

                             The Debtors are authorized to resolve, in their sole discretion, any
                             Adequate Assurance Request by mutual agreement with a Utility
                             Company and without further order ofthe Court and, in connection with
                             any such agreement, in their sole discretion, provide a Utility Company
                             with alternative adequate assurance of payment, including cash deposits,
                             payments of prepetition balances, prepayments, or other forms of security,
                             without further order of the Court, if the Debtors believe such alternative
                             assurance is reasonable.

                  d.         If the Debtors are unable to consensually resolve an Adequate Assurance
                             Request by mutual agreement within 14 days of receipt of the Adequate
                             Assurance Request, the Debtors will seek a hearing with the Court(the
                             "Determination Hearing") to determine the appropriate amount of
                             adequate assurance required with respect to such Adequate Assurance
                             Request. Pending resolution of such Adequate Assurance Request at the
                             Determination Hearing, the Utility Company shall be prohibited from


                                                      4
DOCS SF:101462.6 39566/001
                  Case 19-11739-LSS             Doc 73    Filed 08/08/19     Page 5 of 7



                              altering, refusing, or discontinuing services to the Debtors on account of
                              unpaid charges for prepetition services or on account of any objections to
                              the Proposed Adequate Assurance.

                              The Utility Companies are prohibited from requiring additional adequate
                              assurance of payment other than pursuant to the Adequate Assurance
                              Procedures.

                  £           All Utility Companies who do not file an objection or serve an Adequate
                              Assurance Request shall be: (a) deemed to have received adequate
                              assurance of payment "satisfactory" to such Utility Company in
                              compliance with section 366 of the Bankruptcy Code; and (b)forbidden to
                              discontinue, alter, or refuse services to, or discriminate against, the
                              Debtors on account of any unpaid prepetition charges, or require
                              additional assurance of payment other than the Proposed Adequate
                              Assurance.

                  g.          The Debtors are authorized to remove any Utility Company from the
                              Utility Services List, and add additional Utilities Companies to the
                              Utilities Services List, and the Debtors shall add to or subtract from the
                              Adequate Assurance Deposit an amount equal to one half of the Debtors'
                              average monthly cost of utility service for each subsequently-added or
                              removed Utility Company as soon as practicable. Any Additional Utility
                              Company shall be bound by the Adequate Assurance Procedures, provided
                              that the requisite Adequate Assurance Deposit is made. For any Utility
                              Company added or removed from the list, the Adequate Assurance
                              Deposit may only be increased or reduced after fourteen(14) days' written
                              notice to a Utility Company served with such notice if no objection to
                              such proposed addition or reduction is filed by such served Utility
                              Company.


                  9.          The relief granted herein is for all Utility Companies providing Utility

Services to the Debtors and is not limited to those parties or entities listed on the Utility Services

List.

                   10.        The Debtors' service of the Motion upon the Utility Services List shall not

constitute an admission or concession that each such entity is a "utility" within the meaning of

section 366 of the Bankruptcy Code, and the Debtors reserve all rights and defenses with respect

thereto.



DOGS SF:10]462.6 39566/001.
                  Case 19-11739-LSS            Doc 73       Filed 08/08/19   Page 6 of 7




                  11.         The banks and financial institutions on which checks were drawn or

electronic payment requests made in payment of the prepetition obligations approved herein are

authorized to receive, process, honor, and pay all such checks and electronic payment requests

when presented for payment, and all such banks and financial institutions are authorized to rely

on the Debtors' designation of any particular check or electronic payment request as approved by

this Interim Order.

                  12.         Notwithstanding the relief granted herein and any actions taken hereunder,

nothing contained in the Motion or this Interim Order or any payment made pursuant to this

Interim Order shall constitute, nor is it intended to constitute, an admission as to the validity or

priority of any claim or lien against the Debtors, a waiver of the Debtors' rights to subsequently

dispute such claim or lien, or the assumption or adoption of any agreement, contract, or lease

under section 365 of the Bankruptcy Code.

                   13.        The Debtors are authorized to issue postpetition checks, or to effect

postpetition fund transfer requests, in replacement of any checks or fund transfer requests that

are dishonored as a consequence ofthese chapter 11 cases with respect to prepetition amounts

owed in connection with any Utility Services.

                   14.        Notwithstanding anything to the contrary contained herein, any payment

made or to be made under this Order, any authorization contained in this Order, or any claim for

which payment is authorized hereunder, shall be subject to any orders of this Court approving

any debtor in possession financing for, or any use of cash collateral by, the Debtors, and any




                                                        6
DOCS SF:1014C>2.6 39566/001
                   Case 19-11739-LSS             Doc 73       Filed 08/08/19   Page 7 of 7




documents providing for such debtor in possession financing and any budget governing such

debtor in possession financing and use of cash collateral.

                   15.         The contents of the Motion satisfy the requirements of Bankruptcy Rule

6003(b).

                   16.         Notice of the Motion satisfies the requirements of Bankruptcy Rule

6004(a).

                   17.         Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of

this Interim Order are immediately effective and enforceable upon its entry.

                   18.         The Debtors are authorized to take all actions necessary to effectuate the

relief granted in this Interim Order in accordance with the Motion.

                   19.         The Court retains exclusive jurisdiction with respect to all matters arising

from or related to the implementation, interpretation, and enforcement of this Interim Order.




        Dated: August 8th, 2019                                LAURIE SELBER SILVERSTEIN
        Wilmington, Delaware                                   UNITED STATES BANKRUPTCY JUDGE
                                                          7
DOGS SP:].01.462.6 39566/001
